EX-10 7 ex10a23.htm LEASE FOR FREIGHT CONSOLIDATION CENTER L E A S E
                                                          L E A S E

            THIS LEASE, made and entered into this 7th day of February, 2002 by
and between
550 HARVARD LTD., an Ohio Limited Liability Company, hereinafter called
"Lessor," and
ACE HARDWARE CORPORATION, a corporation organized under the laws of the State of
Delaware, hereinafter called "Lessee."

                                                 W I T N E S S E T H:
                                                        ARTICLE I
                                              DEMISED PREMISES

                That said Lessor, in consideration of the rents, covenants and
conditions hereinafter
named to be paid, performed and kept by the said Lessee, and in consideration of
the fulfillment
of each and all of the said covenants and conditions by said Lessee at the time
and in the manner
herein specified, does hereby rent and lease unto the said Lessee, the premises
and property,
hereinafter called "Demised Premises," as described herein. Said Demised
Premises is the
building and yard area having a street address of 550 Harvard Ave., Cuyahoga
Heights, Ohio:

            The truck terminal facility consisting of the forty-eight (48) dock
doors and
            terminal area (i.e., twenty-four (24) cross docks which measure
approximately
            11 feet on center x approximately 62 feet deep each) and two bays of
office
            space consisting of approximately 1,320 square feet, having a street
address of
            550 Harvard Ave., Cuyahoga Heights, Ohio, together with a yard area
consisting
            of approximately 4 usable acres and including the right of ingress
thereto and
            egress therefrom along and within the driveways and access roads all
as shown
            on the plot plan marked Exhibit "A" attached hereto and made a part
hereof.

Said right to use the driveways as shown on Exhibit A shall be exclusive as to
Lessee, its agents,
employees, licensees and invitees.

                                                             ARTICLE II
                                                                TERM

            TO HAVE AND TO HOLD THE SAME with all the privileges and
appurtenances
pertaining thereto for the full term of fifteen (15) years, commencing the first
day of the calendar
month following the completion of the improvements to the Demised Premises
(hereinafter
called "commencement date") as hereinafter provided in Section 7 OCCUPANCY.

                                                             ARTICLE III
                                COVENANTS ON BEHALF OF THE LESSEE

            l.  Base Rent.  Lessee covenants and agrees that it will pay to
Lessor at 6200 Rockside
Woods Boulevard, Independence, Ohio 44l3l, or to such payee at such address as
Lessor may
from time to time designate by written notice to Lessee, an annual Base Rent all
as set forth in
the "Schedule of Base Rents" provided hereinbelow; and shall be payable in equal
monthly
installments on the first day of each and every month during the term hereof:

                          Schedule of Base Rents
Lease Year                 Monthly Rent               Annual Rent

        1                            11,100                        133,200
        2                            11,433                        137,196
        3                            11,776                        141,312
        4                            12,129                        145,548
        5                            12,493                        149,916
        6                            12,868                        154,416
        7                            13,254                        159,048
        8                            13,652                        163,824
        9                            14,061                        168,732
        10                          14,483                        173,796
        11                          14,917                        179,004
        12                          15,365                        184,380
        13                          15,826                        189,912
        14                          16,301                        195,612
        15                          16,790                        201,480

            2.  Rentable Area and Lessee's Pro Rata Share.  The entire truck
terminal building for
purposes of arriving at Lessee's proportionate rentable area shall be deemed to
be forty-eight (48)
dock doors and associated office/dispatch areas which is all the space in the
building rentable to
Lessee. The percentage of Lessee's proportionate share of said building is
agreed upon as being
100%.

            3.  Common Areas.  Lessee and Lessee's agents, employees and
invitees shall have the
exclusive right to use the common areas associated with the building, including
the unassigned
parking spaces, access drives and driveways to the Building as shown on Exhibit
"A".

            4.  Real Estate Taxes and Insurance.  During the term of this Lease,
Lessee shall pay in
addition to the base rent its pro rata share of real estate taxes and
assessments as herein defined
for each year of the term hereof. In addition, during the term of this Lease,
Lessee shall pay as
additional rent its pro rata share of an all risk property insurance policy on
the Building and
Premises as herein defined and required by the terms of Article V, Section 9 of
the Lease; and
as required by the terms of Article V, Section 8 of the Lease, pay for its own
general liability
insurance.

            During any part of the term hereof which shall be less than a full
calendar year, taxes,
assessments and insurance set forth hereinabove shall be prorated on the basis
of a calendar
year between the parties to the end that Lessee shall pay only that amount
attributable to the
portion of the calendar year occurring within the term of this Lease.

            The aforesaid sum to be paid by Lessee under this section shall be
estimated by Lessor
at or prior to commencement of each lease year. During the first lease year,
Lessee shall pay to
Lessor the amount of $673.58 each month on the first day of each month, which is
Lessee's
initial share of the projected Real Estate Taxes and Insurance as computed on
Exhibit "B"
attached hereto and made a part hereof. Lessor shall notify Lessee of such
estimate and Lessee
shall pay said estimate in equal monthly installments, each in advance, on the
first day of each
and every calendar month together with Lessee's Base Rent throughout the initial
lease year. At
the end of the lease year and when Lessor has calculated Lessee's pro rata share
of taxes,
assessments and insurance, Lessor shall notify Lessee of such amount. Any
deficiency in the
payment by Lessee shall be paid by Lessee to Lessor upon receipt of the notice.
Any surplus
amount paid by Lessee during the preceding lease year shall be applied against
the next monthly
installment(s) of real estate taxes and insurance due.

            The term "real estate taxes" shall be deemed to mean taxes and
assessments, special or
otherwise, levied upon or with respect to the Building and the land upon which
it is located,
imposed by Federal, state or local governments, but shall not include income,
franchise, capital
stock, estate or inheritance taxes.

            The term "insurance" shall be deemed to mean an all risk insurance
policy on all
buildings and all improvements presently existing or hereafter erected on the
Demised Premises
in an amount equal to the replacement cost thereof.

            Any such deficiency or surplus which occurs in the last year of the
term of this Lease
shall be determined by Lessor, and notice of such determination given to the
Lessee within thirty
(30) days after the end of the calendar year in which such deficiency or surplus
occurs. In the
event a surplus is determined to exist, Lessor shall deliver payment thereof to
Lessee with said
notice; in the event of a deficit, Lessee shall remit payment to Lessor upon
receipt of said notice.

            5.  Lease Year Defined:  The term "lease year" whenever used in
Article III, Section
4 of this lease for purposes of calculating Lessee's share of taxes and
insurance shall mean:

(a) With respect to the first lease year the period from the date lease
commences through
December 31, 2002, inclusive and

(b) With respect to each subsequent lease year, the twelve (12) full consecutive
calendar months
commencing on the first day of January and ending on and including the next
following last day of
each December.

            6.  Construction.  Except as provided herein, Lessor agrees at its
sole expense to
complete the modifications and installation of tenant improvements to the truck
terminal facility,
offices and yard area in a good and workmanlike manner all in accordance with
the Scope of
Work set forth in Exhibit "C", which has been attached hereto and made a part
hereof.
Notwithstanding the foregoing, Lessee agrees to pay to Landlord the sum of
Thirty Thousand
and 00/100 Dollars ($30,000.00) which sum represents Lessee's share of tenant
improvement
costs outlined in Exhibit "C" and which sum shall be due and payable to Lessor
immediately
following Lessor's completion of said work and submission of its invoice
therefor.

            Lessor shall deliver possession of the Demised Premises to Lessee in
"broom-clean"
condition and warrants that when possession is delivered to Lessee, the
structure, heating, air
conditioning, lighting, electrical, plumbing, sanitary treatment facility and
other systems and
fixtures as well as the dock doors and levelers serving the Demised Premises and
those items
required to be performed by the Scope of Work set forth in Exhibit "C" will be
in good condition
and working order. Lessor hereby consents to an assignment to Lessee of all
warranties existing
or accruing for any labor and materials used on or in said premises.

            7.  Occupancy.  Prior to occupying premises, Lessor and Lessee shall
execute an
agreement acknowledging date Lessee is to occupy the demised premises and
setting forth the
date the Lease is to commence which shall establish the "commencement date" as
set forth under
the conditions stated in Article II, TERM. This agreement shall be attached to
the Lease
agreement as Exhibit "D". The commencement date shall in no event commence later
than thirty
(30) days following completion of the improvements set forth in Article III,
section 6,
CONSTRUCTION.

            At Lessee's cost, a video tape of the Demised Premises shall be
taken at the
commencement of the Lease Term, copies of which will be held by Lessee and by
Lessor. With
reasonable advance notice, Lessee will notify Lessor as to when the videotape is
to be made, and
Lessor may be in attendance at that time. This videotape will be used to
document any
deficiencies in the condition of the Demised Premises and its Improvements as of
Lessee's
occupancy, and will be used in addition to a written description or list of such
deficiencies as
reasonably agreed upon between Lessor and Lessee. Subject to the terms of
Article V, Section 5,
it is understood by Lessor that Lessee shall have no responsibility or liability
with respect to
repair or replacement of any such deficiency that existed as of Lessee's
occupancy of the
Demised Premises, unless the same shall have been repaired or replaced by Lessor
during the
Term hereof and/or such deficiency was caused by the acts of Lessee.

            Lessee shall not be liable for rental payments until such time as
Lessee accepts possession
of the demised premises in writing after completion of construction in the
manner herein specified.
No delay in commencement of or completion of such construction of said building
and
improvements, labor troubles, strikes, walk-outs, wars, government regulations
or other causes
beyond the contemplation of the parties hereto and not herein specified, shall
be the basis of a
claim of lack of diligence on the part of the Lessor or be made the basis of any
claim for a liability
of Lessor to Lessee.

            Lessee will pay rent on a prorata basis for the part of the month in
which possession is taken.

            8.  Tax Adjustment.  Lessee shall have the right to join with Lessor
to contest any real
estate tax increase levied against the Demised Premises with any taxing
authority responsible for
said increase.

                                                             ARTICLE IV
                                                      OTHER CHARGES

In addition to the rentals provided, Lessee covenants and agrees to pay:

            1.  All excise taxes, license fees and fees for permits and other
privileges to third party
authorities, if any, entitled to same which may arise from its use and operation
of the Demised
Premises or the conduct of any business therein; and to the Lessor a
reimbursement for Lessee's
prorata share of any fees or charges in connection with the Lessor's maintenance
and operation
of any sewer, waste water treatment plant, device, structure or appliance
whatsoever appurtenant
to and used in connection with the Demised Premises. During the first lease
year, Lessee shall pay
to Lessor the amount of $133.33 per month on the first day of each month which
amount
represents Lessee's initial share of the aforesaid costs as set forth on Exhibit
"B", attached hereto
and made a part hereof. Lessee shall at all times save the Lessor harmless from
any liability therefor.

            2.  Promptly when due and payable, all charges for light, heat, gas,
fuel, power and water
furnished to or upon any part of the Demised Premises, and shall, at all times,
save the Lessor
harmless from any charges, expense or liability arising therefrom or in
connection therewith.
Separate meters shall be installed whenever possible to reflect Lessee's
consumption or use of all
such utilities or services, but in the event that such meters are not installed,
the charges attributable
to and payable by Lessee shall be based on a reasonable estimate of Lessee's use
thereof. At the
time of vacating the Demised Premises, Lessee shall obtain final meter readings
of all utility meters
in Lessee's name and promptly pay all final utility charges upon receipt of
invoices from the utility
companies.

            3.     Although the furnishing and payment for all utilities, such
as light, heat, gas, fuel,
power and water furnished are Lessee's responsibility, as set forth in paragraph
"2" hereinabove,
it is further understood and agreed that Lessor does not warrant that any of the
hereinabove
mentioned services shall be free from interruptions caused by repairs, renewals,
improvements,
alterations, strikes, lock-outs, labor disputes, accidents or inability of
either the Lessee or the
Lessor to procure such services or to obtain fuel or supplies. Any such
interruptions of the above
services shall never be deemed an eviction or disturbance of the Lessee's use of
the demised
premises or any part thereof, or render the Lessor liable to the Lessee for
damages or entitle the
Lessee to a diminution or abatement of the rent, or relieve the Lessee from
performance of the
Lessee's obligations under this Lease. Lessor, however, shall promptly cooperate
with Lessee to
take the necessary steps to terminate such interruptions and provide such
services as expeditiously
as possible under the circumstances.

                                                               ARTICLE V
                                                USE AND MAINTENANCE

            l.  Use of Premises.  Lessee shall use the Demised Premises
exclusively for a truck
terminal and associated office purposes and for such other purposes as are
incidental to the
conduct of Lessee's business. Lessee further covenants that it will at all times
use the Demised
Premises in a safe, careful, proper and prudent manner, and that it will not
violate any lawful
statutes, ordinances, rules, orders, regulations and requirements of the
federal, state, county and
city governments and any and all of their departments and bureaus and of The
Board of Fire
Underwriters, affecting the Demised Premises and the use thereof, specifically
including all
environmental laws, rules, statutes and ordinances affecting the building and
real property in and
upon which the Demised Premises are located, and the walks and driveways
adjoining the same
and that it will not suffer or permit any unlawful use of, or any unlawful
occupation, trade or
business to be conducted in or upon the Demised Premises. Lessee shall not
conduct any activity
in the Demised Premises which may prove to be a nuisance from noise, smoke, dust
or odors or
involve danger from fire or explosion or be a threat to health or safety.

            2.  Repairs of Premises.  Lessee, at its own cost and expense, shall
keep said Demised
Premises free and clear of rubbish and in good repair replacing all broken glass
with glass of the
same size and quality as that broken, and will, without injury to the yard areas
and all driveways
and access drives, parking areas, roof, gutter and downspouts, remove the snow
and ice from the
same whenever necessary. Lessee, at Lessee's expense, shall make all repairs and
replacements to
the plumbing, heating, air conditioning, lighting systems, and Lessor, at
Lessee's expense, shall make
all necessary repairs to the sanitary treatment facilities. Lessee shall employ
a qualified heating and
air conditioning contractor to periodically service the heating and air
conditioning equipment and to
change furnace filters on a periodic basis in accordance with factory
recommendations. Throughout
the term of this Lease, Lessee agrees to maintain a service contract at its own
expense for all of
the heating, ventilating and air conditioning equipment located on or within the
Demised Premises
with a qualified heating and air conditioning contractor who shall be reasonably
recommended by
Lessor, and pursuant hereto, shall provide Lessor with copies of all such
service contracts, which
contracts shall include maintenance/repair specifications approved by Lessor.
Lessee, at its own
cost and expense, shall provide for its own trash and rubbish removal. Lessor
hereby consents to
assignment to Lessee of all warranties existing or accruing, if any, for labor
and materials used on
or in said Demised Premises. The Lessee, at its own cost and expense, shall
assume the
maintenance of the parking areas and roads on the property, and remove snow and
ice from any
driveways. The Lessor shall maintain the structural parts of the building
(including exterior walls and
foundation) and the roof, except for repairs required to be made due to
negligence of Lessee
which shall be paid for by Lessee. Lessee agrees not to place any equipment or
materials of any
kind on the roof of the building and shall not go upon or permit anyone
whatsoever including its
employees, agents or contractors to go upon the roof, stand or walk on the roof
without the prior
written approval of Lessor.

            3.  Remodeling.  The Lessee may, at its cost and expense, do any
work of remodeling
and alteration on the Demised Premises, provided that the Lessee shall first
secure the written
consent of the Lessor before undertaking such work, and if Lessor shall so
require, give security
satisfactory to the Lessor assuring the completion of such work free of liens or
the possibility
thereof within such time as may be agreed upon between Lessor and Lessee.

            If Lessee makes any improvements or remodels the Demised Premises,
such improvements
or remodeling shall become a part of the freehold upon termination of this Lease
unless Lessee
removes such improvements or remodeling prior to expiration of the Lease. If
Lessee does remove
such improvements or remodeling, it shall restore the Demised Premises to
substantially the same
condition in which the Demised Premises were prior to the making of such
improvements or
remodeling, reasonable wear and tear excepted.

            4.  Failure to Repair.  Lessee will permit the Lessor and its agents
to enter the Demised
Premises at all reasonable times to examine the condition thereof. In the event,
upon the inspection
of the Demised Premises, the Lessor determines that the Lessee has failed to
make any non-
structural repairs required of Lessee by the terms of this Lease and gives
notice of such failure to
the Lessee and the Lessee thereupon fails and neglects, within a reasonable time
thereafter, to
make any such necessary and reasonable repairs, Lessor, in addition to its other
remedies, may
cause such necessary and reasonable repairs to be made at the expense of the
Lessee. Such
payments made by the Lessor are hereby agreed and declared to be so much
additional rent and
shall be due and payable with the next installment of rent due thereafter under
this Lease.

            5.  Surrender of Premises.  Lessee will deliver up and surrender to
the Lessor possession
of the Demised Premises upon the expiration of this Lease or its termination in
any way, in as
good condition and repair as the same shall be at the commencement of said term
(loss by any
casualty not caused by Lessee, fire, defaults inherent in construction, ordinary
wear and decay and
any repairs which Lessor is made responsible for by this Lease, only excepted)
and deliver the
keys at the office of the Lessor or Lessor's agent.

            At the termination of this Lease and upon vacating the Demised
Premises, Lessee shall
have the right to remove any and all trade fixtures belonging to Lessee
providing Lessee shall be
responsible for any damages caused to the Demised Premises by the removal of
said trade fixtures
and shall immediately remit to Lessor the cost of repairing said damage.

            6.  Access to Premises.  With reasonable advance notice under the
circumstances,
Lessor or its agents shall have free access to the Demised Premises at
reasonable times during the
last six (6) months of the term of this Lease for the purpose of exhibiting said
Demised Premises
and putting up the usual notice "For Rent" or "For Sale" signs, which notice
shall not be removed,
obliterated or hidden by Lessee.

            7.  Liability for Damage.  Lessor shall not be liable for any damage
occasioned by or from
plumbing, gas, water, steam, or other pipes, sewage or the bursting, leaking or
running of any
cistern, tank, washstand, water closet or the waste pipe in, above, upon or
about the Demised
Premises, nor for damage occasioned by water, snow or ice being upon or coming
through the
roof, skylight, trapdoor or otherwise, unless occasioned by the negligence of
the Lessor, its agents,
servants or employees.

            8.  Liability Insurance.  At all times during the term of this
Lease, Lessee shall, at Lessee's
own expense, keep in full force and effect public liability insurance in
companies acceptable to
Lessor, naming both Lessor and Lessee as insured parties, with minimum limits of
Two Million
Dollars ($2,000,000.00) combined single limit bodily injury and property damage.
Lessee shall
deposit such policy or policies of insurance, or certificates thereof with
Lessor. Lessee shall name
Lessor as an additional named insured on said policies.

            All liability insurance and the renewals or replacements thereof
required shall be placed
with responsible insurance companies selected by Lessee, approved by Lessor and
authorized to
do business in the State of Ohio.

            Thirty (30) days prior to the expiration or cancellation of any such
policies of insurance
required hereof, Lessee shall deposit with Lessor a copy of or a certificate
evidencing a new
policy to replace the policy so expiring. If Lessee shall at any time neglect to
keep in force such
policies, Lessor may at its election procure or renew such insurance and the
amount so paid by
Lessor, including reasonable expenses, shall be payable by Lessee to Lessor on
the next rental
payment date. Any memorandum certificate of insurance furnished on behalf of
Lessee shall
stipulate that in the event of non renewal or cancellation of any such policy or
policies, thirty (30)
days prior written notice of such renewal or cancellation will be given to
Lessor.

            Lessee shall defend and save harmless Lessor from and against any
and all loss, cost,
damage, or expense, including attorneys' fees, of any nature whatsoever arising
out of or connected
with the use or occupancy of the Demised Premises by Lessee, the materials or
things maintained,
kept or sold by Lessee, its agents, employees and contractors, in or on the
Demised Premises, the
approaches thereto and the common areas thereof, or arising or alleged to have
arisen out of the
acts or omissions of Lessee's officers, agents, employees and contractors.

            Lessee will indemnify and save Lessor harmless from any and all
claims, actions, damages,
liability and expense in connection with injury or death to persons or damage to
property occurring
in, on or about the Demised Premises and adjacent sidewalks, loading platforms
and other areas,
occasioned wholly or in part by any act or omission of Lessee, Lessee's agents,
contractors,
customers or employees.

            9.  Fire and Extended Coverage Insurance.  Lessor shall obtain and
maintain during the
term of this Lease, an all risk insurance policy on all buildings and all
improvements hereafter erected
on the demised premises in an amount equal to the full replacement value
thereof, naming Lessor
specifically as sole named insured, except if requested by Lessor, with a loss
payable endorsement
to Lessor's Mortgagee as its interest may appear, the prorated cost of which
shall be included in
Real Estate Taxes and Insurance referred to in Article III, section 4.

            Lessor shall annually on each anniversary of this Lease, review the
amount of insurance
coverage on all buildings and improvements on the demised premises. In the event
the cost of
replacement as evidenced by the cost of construction published in the most
current issue of The
Marshall Stevens Guide has shown an increase, Lessor may increase the amount of
insurance
coverage in an amount equaling the percentage of increase as indicated.

            All insurance and the renewals or replacement thereof, required to
be maintained, shall be
placed with responsible insurance companies, selected by Lessor, and authorized
to do business
in the State of Ohio.

            Lessee shall, at its own expense, keep in full force and effect
adequate insurance against
fire and such other risks as are from time to time included in extended coverage
and vandalism
insurance policies insuring (1) Lessee's chattels located on or within the
Demised Premises and (2)
alterations, decorations and improvements (whether or not constituting a part of
the Demised 
remises) made by Lessee. Lessee shall furnish, if so requested, Lessor a
certificate evidencing
such coverage within thirty (30) days after written request therefor by Lessor.

            10.  Waiver of Subrogation.  Lessor and Lessee hereby release each
other from any and
all liability or responsibility to the other, or anyone claiming through or
under them by way of
subrogation or otherwise, for any loss or damage to property caused by fire or
other casualty
included in extended coverage, even if such fire and casualty shall have been
caused by negligence
of the other party, or anyone for whom such party may be responsible; provided,
however, that
this release shall apply only to the extent of the insurance proceeds realized
and only with respect
to such loss or damage occurring during the time the releasor's policies shall
contain a clause or
endorsement to the effect that such release shall not impair such coverage or
prejudice the right
of the releasor to recover thereunder. Lessor and Lessee each agree that each of
their respective
policies for such coverage will include such a clause or endorsement so long as
the same shall be
obtainable without extra cost, or if extra cost shall be charged therefor,
provided the other party
shall pay such extra cost. If extra cost shall be chargeable therefor, each
party, at its election may
pay the same, but shall not be obligated to do so if such party provides notice
to the other of the
amount of the extra cost.

            11.  Signs.  No sign or signs shall be placed or erected upon the
roof of said building, and
all signs placed upon the outside elevations of said building, including the
method of affixing, shall
be first approved by the Lessor in writing.

                                                             ARTICLE VI
                              COVENANTS ON BEHALF OF THE LESSOR

            l.  Title of Lessor.  Lessor hereby warrants that at the date of the
delivery of this Lease it
has a good right, full power and lawful authority to make this Lease, and that
said property is free
and clear of all encumbrances, of all persons claiming by, through or under it,
except current taxes
and assessments and except restrictions and conditions of record, if any, which,
however, shall
not prohibit Lessee's operations, and the zoning ordinances of Cuyahoga Heights,
Ohio, which
shall not prohibit Lessee's operations.

            2.  Quiet Enjoyment.  Lessor covenants that the Lessee, upon paying
the rent and
performing the covenants hereof on its part to be performed, shall and may
peaceably and quietly
have, hold and enjoy the Demised Premises, together with the appurtenances,
privileges and rights
thereunto appertaining or belonging, throughout the term hereof as to all
persons claiming by,
through or under it.

                                                             ARTICLE VII
                                            MISCELLANEOUS COVENANTS

            l.  Assignment of Lease.  Lessee covenants and agrees that it will
not assign this Lease or
sublet the Demised Premises or any part thereof, without first securing the
written consent of the
Lessor thereto, which consent shall not be unreasonably withheld. Such consent
shall not be
withheld, (a) if at the time of such assignment or subletting, Lessee shall not
have been, nor be in
default of the performance or observance of any of the Lessee's covenants and
agreements
hereunder, and (b) if the assignee or sublessee shall expressly assume all of
the covenants and
obligations of the Lessee under this Lease by written instrument, and if the
business to be carried
on by the assignee or sublessee is free from nuisance and similar to the use the
building is being
used for at the time of assignment or subletting, and (c) if such assignee or
sublessee is a reasonably
financially responsible person, firm or corporation and one of good character
and reputation and
(d) if a duplicate executed copy of such instrument of assignment or sublease
shall be delivered to
the Lessor promptly after its execution by the parties thereto. Notwithstanding
any assignment or
sublease made with the consent of Lessor, Lessee shall not be discharged of any
obligation or
liability under this Lease. Nothing herein shall be construed to require the
written consent of the
Lessor to the assignment or transfer of this Lease, whether by operation of law
or otherwise, to
any successor in interest, whether through merger, acquisition or purchase of
all or substantially all
of the business of Lessee for which the Demised Premises are utilized.

            In the event Lessee receives Lessor's consent to an assignment or
sublease the demised
premises or any portion thereof and the rent received from sublessee exceeds the
rent set forth in
this Lease Agreement, said increase in rent shall be considered as additional
rent due and payable
to the Lessor and the sum of the increase shall be remitted to Lessor upon
receipt of same from
sublessee.

            2.  Notices.  All such notices which may be proper or necessary to
be served hereunder,
shall be effectually served if sent by certified mail, postage prepaid, return
receipt requested or by
a nationally recognized courier service that provides a receipt and guarantees
next-day delivery.
All such notices addressed to the Lessor shall be sent to 6200 Rockside Woods
Boulevard,
Independence, Ohio 44l3l, or to such other place as the Lessor shall, by written
notice to the
Lessee, hereafter designate for the purpose; and all notices to the Lessee shall
be sent to the
Demised Premises, with a copy to Ace Hardware Corporation, 2200 Kensington
Court, Oak
Brook, Illinois 60523-2100, Attn: Corporate Property Manager, or to such other
place as the
Lessee shall, by written notice to the Lessor, hereafter designate for such
purpose. All payments
of rent or other sum required to be paid by Lessee to Lessor, and all statements
or other information
required to be furnished by Lessee to Lessor shall be payable at or forwarded to
the address of the
Lessor for purposes of notice, as herein provided.

            3.  Waiver of Defaults.  It is hereby understood and agreed that a
waiver by the Lessor of
any one or more defaults on the part of the Lessee hereunder shall not be
construed to operate as
a waiver of any future default which may be made by Lessee or its assigns,
either in the same
covenant and condition or any other covenants and conditions in this Lease.

            4.  Damage or Destruction of Premises.  If, at any time during the
term hereof, the building
and improvements on the Demised Premises shall be damaged or destroyed by fire
or other
casualty, Lessor shall repair the same with all reasonable speed, subject to
delays beyond Lessor's
reasonable control, provided, however, that if such damage or destruction shall
represent more
than fifty percent (50%) of the value of said building and improvements, then
either party shall
have the right and option to terminate this Lease by giving to the other party
written notice of such
election within ten (l0) days after the happening of such damage or destruction.
During the period
of such damage or destruction, Lessee shall be entitled to an abatement in rent
in proportion to the
part of the building and improvements that remains unfit for occupancy and any
rent theretofore
paid in advance shall be prorated in proportion to the time during the month
that said Demised
Premises were so damaged or destroyed.

            Should neither the Lessor nor the Lessee elect to terminate this
Lease in accordance with
the foregoing, then, and in that event, Lessor agrees to rebuild and replace
such partly destroyed
property as soon as the same can reasonably be done and if Lessor shall fail to
repair or restore the
same to substantially the same condition in which they were immediately prior to
the happening of
such damage or destruction within one hundred eighty (180) days after the
happening of such
damage or destruction, then Lessee shall have the right and option to terminate
this Lease by giving
to Lessor written notice of such election ten (l0) days after the expiration of
said one hundred eighty
(180) day period. During such period of such damage or destruction, Lessee shall
be entitled to an
abatement in rent in proportion to the part of the building and improvements
that remains unfit for
occupancy, and any rent theretofore paid in advance shall be prorated in
proportion to the time
during the month that said Demised Premises were so damaged or destroyed.

            5.  Eminent Domain.  It is understood and agreed that if the Demised
Premises or any part
thereof, or right therein, shall be taken by condemnation or appropriation
proceeding, or by any
right of eminent domain, or by any compromise and/or settlement prior to or
during such pending
proceedings, the Lessee shall not be entitled to participate in any award of
damages or compensation
for the taking of such premises or right, and the Lessor shall receive the
entire amount thereby
becoming available without deducting the amount of the value of any estate or
interest of the Lessee;
and said Lessor shall not be accountable to, or obligated to pay the Lessee any
part thereof.
However, in the event the space or area occupied by said Lessee is substantially
reduced as a result
of any of the foregoing, and the business conducted by the Lessee substantially
diminishes as a result
thereof, then this Lease and all obligations arising thereunder shall become
void after possession of
such property has been taken for public use. Notwithstanding, nothing contained
herein shall be
deemed to prevent the Lessee from filing its own separate and distinct claim
against the condemning
authority.

            6.  Subordination of Lease.  Lessee covenants that this Lease shall
not be a lien against the
Demised Premises or any part thereof, in respect to any mortgages which may now
or hereafter be
a lien against said Demised Premises, and that the recording of such mortgage or
mortgages shall
have preference and precedence and be superior and prior in lien to this Lease,
irrespective of the
date of recording of said Lease and said mortgage or mortgages. Lessee agrees to
execute,
acknowledge and deliver any such instrument, without cost, which may be deemed
necessary or
desirable to further effect the subordination of this Lease to any such mortgage
or mortgages; and
failure to execute such instrument within fifteen (l5) days after requested of
same shall entitle the
Lessor to act as attorney-in-fact for Lessee in the execution of any such
instrument. In the event of
such subordination of this Lease, Lessor agrees to require the mortgagee to give
prompt notice to
the Lessee of any default by the Lessor in the performance of its obligations
under said mortgage.

            7.  Holdover.  Should the Lessee remain in possession of said
Demised Premises after the
date of the expiration of this Lease, with or without the consent of Lessor,
then, unless a new
agreement in writing shall have been entered into between the parties hereto,
the Lessee shall be a
Lessee from month to month, and such tenancy shall be otherwise subject to all
the covenants and
conditions of this Lease, except that the rent shall be at 150% the monthly rent
set forth in Article
III of this Lease. If the Demised Premises are not surrendered at the end of the
Lease term,
Lessee shall indemnify and hold harmless the Lessor against any actual or direct
damage or
liability resulting therefrom, including actual or direct damages incurred by
any succeeding lessee
founded upon such delay.

            8.  Abandonment.  In case the Demised Premises shall be deserted or
vacated and remain
deserted or vacated for a period of ten (l0) days, Lessor shall have the right
to enter the same as
agent of the Lessee either by force or otherwise, without being liable to any
prosecution therefor,
and to re-let the same as the agent of Lessee and to receive the rent of the
Demised Premises and
to apply the same to the payment of the rent due under this Lease, holding the
Lessee liable for any
deficiency.

            Further, in the event the Demised Premises are vandalized during the
period it has been
deserted or vacated by Lessee, it shall be Lessee's responsibility to
immediately pay to Lessor the
cost of repairing said vandalism. In the event the Demised Premises are damaged
or destroyed by
fire or any casualty during the period it has been deserted or vacated by
Lessee, Lessee hereby
waives its right and option to terminate this Lease as further provided for in
Article VII,
subparagraph 4.

                                                             ARTICLE VIII
                                                               DEFAULTS

            l.  Remedies of Lessor.  In the event that the rent or any other
amount of money herein
agreed to be paid by the Lessee shall remain unpaid for a period of ten (l0)
days after the same
becomes due, or in the event the Lessee shall at any time be in default in the
observance or
performance of any of the other covenants, agreements, terms, provisions and
conditions assumed
or imposed on it hereunder for a period of fifteen (l5) days after notice to
Lessee of such default,
then the Lessor shall be entitled, at its election, to exercise concurrently or
successively, any one
or more of the following rights and remedies:

                a.  To pay any sum required to be paid by Lessee under the terms
of this Lease to other
than the Lessor and to perform any obligation required to be performed by the
Lessee under the
terms of this Lease for the account of the Lessee and the amount paid by Lessor
with interest
thereon at the rate of one and one-half percent (l-l/2%) per month and all
expenses connected
therewith shall be repaid by the Lessee to the Lessor on demand. For this
purpose, any receipt of
the party to whom said payment shall have been made, shall be conclusive
evidence against the
Lessee that the amount of such payment was made.

                b.  To charge Lessee interest at the rate of one and one-half
percent (l-l/2%) per month
on rent remaining unpaid for a period in excess of ten (l0) days after it is
due.

                c.  To enjoin any breach or threatened breach by the Lessee of
any covenant, agreement,
term, provision and condition thereof.

                d.  To bring suit for the collection of the rents or other
amounts which may be in default,
and to have a receiver appointed to receive and collect all rents and amounts
due without entering
into possession or terminating or avoiding this Lease.

                e.  To re-enter the Demised Premises, by summary proceedings or
otherwise, and take
possession thereof without thereby terminating this Lease, and thereupon the
Lessor may expel all
persons and remove all property therefrom either peaceably or by force, without
becoming liable to
prosecution therefor, and re-let the Demised Premises, making reasonable efforts
therefor, for such
period and upon such terms according to the Lessor's sole discretion and receive
the rent therefrom,
applying the same first to the payment of the reasonable expenses of such
re-entry and the cost of
such re-letting and then to the payment of the rent accruing hereunder, the
balance, if any, to be paid
to the Lessee, who, whether or not the Demised Premises are re-let, shall remain
liable for any
deficiency which may be recovered by the Lessor, periodically, upon the
successive days upon
which the fixed rent hereunder is payable.

            It is agreed that the commencement and prosecution of any action by
the Lessor in forcible
entry and detainer, ejectment or otherwise, or the appointment of a receiver or
any execution of
any decree obtained in any action to recover possession of the Demised Premises
or any re-entry,
shall not be construed as an election to terminate this Lease unless this Lease
be expressly
terminated, and any such re-entry or entry by the Lessor, whether had or taken
under summary
proceedings or otherwise, shall not be deemed to have absolved or discharged the
Lessee from
any of its obligations and liabilities for the remainder of the term of this
Lease.

                f.  To terminate this Lease, re-enter the Demised Premises and
property and take
possession thereof, wholly discharged from this Lease.

            In the event the Lessor shall elect to terminate this Lease, as
aforesaid, all rights and
obligations of the Lessee shall cease and terminate except that the Lessor shall
have and retain full
right to sue for and collect all rents and other amounts for the payment of
which the Lessee shall
then be in default, including damages to the Lessor by reason of such breach,
which shall have
accrued up to the time of Lessor's re-entry and Lessee shall surrender and
deliver up to the
Lessor the Demised Premises together with all improvements and additions
thereto, and upon any
default by the Lessee in so doing, the Lessor shall have the right to recover
possession by summary
proceedings or otherwise, and to obtain and receive any other ancillary relief
in such action and
again to have and enjoy said Demised Premises fully and completely as if this
Lease had never
been made.

            2.  Right to Terminate.  Lessee further agrees that if at any time
the leasehold estate
created hereby shall be taken in execution or seized by other process of law, or
if the Lessee shall
be declared bankrupt or insolvent, or if any receiver be appointed for the
business and property of
the Lessee, and said receivership is not dissolved within thirty (30) days, or
if any assignment be
made for the benefit of creditors, or any petition or application for the
reorganization of the Lessee
be filed, thereupon on the occurrence of any such event the Lessor with or
without exercising any
right of re-entry or taking other action shall have the right and option to
forthwith terminate this Lease.

            3.  Remedies Cumulative.  The rights and remedies granted Lessor
herein, and any other
rights and remedies which the Lessor may have, either at law or in equity, are
cumulative and not
exclusive of the other, and the fact that the Lessor may have brought suit and
recovered judgment
for rent or other sums or for damages, or that the Lessor may have re-entered
without termination
shall not impair Lessor's right thereafter to terminate this Lease nor Lessor's
right to exercise any
other remedy or remedies herein granted or available to it at law or in equity.
Failure to exercise any
right or remedy, whether expressly granted herein or available to Lessor at law
or in equity, upon
default by the Lessee, shall not be construed as a waiver of the right to
exercise the same upon any
succeeding default.

                                                                 ARTICLE IX
                                                         GOVERNING LAW

            This Lease is to be performed in the State of Ohio and shall be
construed and enforced in
accordance with the State of Ohio.

                                                               ARTICLE X
                                             AUTHORITY TO SIGN LEASE

            If Lessee be a corporation or partnership (general or limited), each
person(s) signing this
Lease as an officer or partner represents to Lessor that such person(s) is
authorized to execute this
Lease without the necessity of obtaining any other signatures of any other
officer or partner, that the
execution of this Lease has been authorized by the board of directors of said
corporation or by the
general partners of the partnership, as the case may be, and that this Lease is
fully binding on the
Lessee.

                                                              ARTICLE XI
                                                           DEFINITIONS

            When used in this Lease, unless otherwise distinctly expressed or
manifestly incompatible
with the intent thereof, the term "Lessor" shall be construed to include the
successors and assigns of
the Lessor and the agreements herein shall be binding upon and inure to their
benefit, and the term
"Lessee" shall be construed to include the successors and assigns of the Lessee
and the agreement
herein shall be binding upon and inure to their benefit.

            The captions of this Lease are for convenience only and do not in
any way limit or amplify
the terms and provisions of this Lease.

                                                             ARTICLE XII
                                                                BROKER

            Lessee represents and warrants to Lessor, and Lessor represents and
warrants to Lessee,
that, other than CB Richard Ellis, Inc. ("Broker"), no broker negotiated or was
instrumental in
negotiating or consummating this Lease. Lessor agrees to pay all fees and
commissions, if any,
which may become due to Broker by reason of this Lease. Lessor and Lessee each
agree to
indemnify and hold the other harmless from all damages, liability, and expense,
including, without
limitation, expenses and reasonable attorneys' fees, arising from any claims or
demands of any
broker or finder for any commission or fee alleged to be due based upon the
conduct or action of
said indemnifying party.

                                                            ARTICLE XIII
                                       RIGHT OF EARLY CANCELLATION

            Lessee shall have the right to terminate this Lease anytime after
the seventh year following
the Commencement Date upon the following terms and conditions:

            (a)  Lessee shall provide Lessor with at least six (6) full calendar
months prior written
notice, in the manner provided for in this Lease for the sending of notices, of
its intent to vacate the
demised premises and cancel this Lease.

            (b)  The Lease is in full force and effect and Lessee is not in
default in the performance of
its obligations hereunder at the time of exercising this right to an early
cancellation; and Lessee has
duly and punctually observed and performed all of the substantive provisions,
agreements, covenants,
and conditions required of the Lessee under this Lease throughout the term
hereof.

            (c)  Upon any subletting or assignment of this Lease, except to a
successor in interest
permitted without the written consent of the Lessor in accordance with Article
VII, Section 1, this
right to an early cancellation of the Lease shall automatically terminate and
shall be void and of no
legal effect whatsoever.

            (d)  At least thirty (30) days prior to the effective date of the
Lease cancellation, Lessee
shall pay to Lessor a cancellation fee in the amount that is set forth for the
newly scheduled termination
date on the Landlord's Tenant Improvement and Real Estate Commission
Amortization Schedule
which is attached hereto as Exhibit "E" and made a part hereof.

            In accordance with such early termination, Lessee shall vacate the
Demised Premises as
provided herein. Notwithstanding, Lessee shall also be responsible for the
payment of rent, electricity,
all utilities and other charges set forth in the Lease Agreement up to and
including the later of the
Early Termination date or the date Lessee actually vacates the space.

            IN WITNESS WHEREOF, the Lessor and the Lessee have hereunto set
their hands in
triplicate hereof the day and year first above written.

IN THE PRESENCE OF:                            550 HARVARD LTD.


                                                                    By:
____________________________
                                                                            Neil
D. Viny

___________________________


                                                                    ACE HARDWARE
CORPORATION


                                                                    By:
____________________________
                                                                           
David F. Hodnik
                                                                           
President and CEO
___________________________



STATE OF OHIO                       )
                                                    )SS:
COUNTY OF CUYAHOGA      )

            BEFORE ME, the subscriber, a Notary Public in and for said County
and State, personally
appeared the above-named Neil D. Viny of 550 HARVARD LTD., who acknowledged that
he did
hereunto subscribe his name to the foregoing instrument, and that the same is
his free act and deed
and the free act and deed of said company.

            IN TESTIMONY WHEREOF, I hereunto set my hand and official seal, at
Independence,
Ohio, this 7th day of February, 2002.

                                                                                               
__________________________
                                                                                                   
Notary Public


STATE OF ILLINOIS                )
                                                    )SS:
COUNTY OF DUPAGE             )

BEFORE ME, the subscriber, a Notary Public in and for said County and State,
personally
appeared the above-named David F. Hodnik, known to me to be the President and
CEO of ACE
HARDWARE CORPORATION, and acknowledged that he as such officer did hereunto
subscribe
the corporate name of said Company, and that the same is his free act and deed
and the free act
and deed of said Company.

            IN TESTIMONY WHEREOF, I hereunto set my hand and official seal, at
Oak Brook,
Illinois, this 22nd day of January, 2002.

                                                                                               
__________________________
                                                                                                   
Notary Public


                                                    Ace Hardware Company
                                                            Truck Terminal
                                                        550 Harvard Avenue
                                                        Cuyahoga Hts., Ohio

            As to Article III, Sections 4 and 5 Projected Schedule of Real
Estate Taxes and
Insurance Expenses For Calendar Year 2002

Insurance                                                                         
$ 522

Real estate taxes                                                             
$7,561

Total Insurance and Real Estate Taxes                 $8,083.00

Total annual allocable expenses @ 100% share    $8,083.00

Total annual allocable real estate taxes and
insurance divided by 12 months=                                    $673.58/month



            As to Article IV, Section 1 Projected Schedule of Lessee's Share of
Use,
Maintenance and Operation Costs for the Sewer and Waste Water Treatment Plant
For Calendar Year 2002

Maintenance                                                                   
$1,200.00
Permit
Fee                                                                           
400.00

Total Maintenance & Fees                                           $1,600.00

Total annual allocable expenses @ 100% share         $1,600.00

Total annual allocable expenses
divided by 12 months                                                           
$133.33/month


                                                                EXHIBIT "B"

Scope of work for Ace Hardware
550 Harvard Avenue, Cleveland Ohio

General Conditions
            Provide supervision, layout, tools and equipment
            Progress and final cleanup
            Job site dumpsters

Site Work
            Removal of approx. 650 lf of existing fence located in front of
building
            Clearing of grub over entire site
            Clean up of debris on site
            Minor grading of site
            Install new 6' high fence ( 9 gauge wire ) without barbed wire to
replace existing (approx. 800lf)
            Install new 50' automatic sliding gate recessed 70' from road. Final
design TBD
            Provide asphalt parking for approximately 10 cars
            Excavation of dolly pads
            Remove damaged roofing and eave material
            Removal of existing headers
            Removal of existing siding to accommodate 10' doors
            Removal of existing siding
            Remove angle iron at various dock doors

Concrete
            Dolly pads in front of 36 dock doors 15' wide x 8" thick
            Dolly pad 450' x 6' wide x 8" thick
            Concrete to be saw cut and cured
            Repair existing concrete steps
            Repair significant cracks in dock floor slab

Metals
            Replace hand rails at stairs

Rough Carpentry
            Install 4' base cabinet, counter, and sink for coffee station

Doors and Windows
            Replace 6 - 3' 5" x 4' windows with new insulated glass units
            Remove 36 existing overhead doors
            Install 36 new 9' 2" x 10' manual insulated overhead doors
            Install two new 2' 8" x 6' 8" metal man doors

Finishes
            Replace damaged ceiling tile
            Clean grid and remainder of tile
            Paint all interior walls
            Paint doors and frames
            Strip and wax all VCT ( two colors of VCT exist in office)
            Pressure wash dock area ( ceilings and floors )
            Prep overhangs and paint steel in front of 36 dock doors
            Paint nine interior columns safety yellow
            Paint bollards next to 36 doors safety yellow
            Paint two exterior handrails safety yellow
            Paint exposed exterior steel around 36 dock doors
            Acid wash exterior brick
            Apply sealer to concrete floor between 18 cross docks

Equipment
            Furnish and install 18 - 20,000 lbs. dock edge leveler to match
existing
            Minor maintenance to existing levelers as needed

Metal Finishes
            Install new jambs and headers for 36 doors
            Install new siding and trim around 36 doors
            Replace roof and eave material where needed

Mechanical
            Service existing HVAC system
            Add 1 return air grill
            Replace existing egg crate
            Install new sink in coffee bar

Electrical
            Warehouse (interior)
            Remove 28 existing fixtures
            Install 18 - 400 watt low bay fixtures
            Install single receptacle for 120 volt compressor on a single 20-amp
circuit
                Locations of receptacles to be every third door
            Rework electric over doors for door replacement
            Add one new Phoenix dual dock light
            $1,000 allowance for relamping and repairs to existing dock lights
            Install 1 - 20amp 240 volt receptacle for shrink wrap machine
                Location of receptacle is middle of warehouse

            Warehouse (exterior)
            Install (12) 250-watt wall packs at dock area on 24 hour timer
            Install 2" PVC conduit to gate for keypad installation

            Office
            Relamp all fixtures
            $600 allowance to replace ballasts
            GFI receptacle by coffee bar
            Check all exit and emergency lighting
            Add receptacle for 220 volt copier
            Check panel circuits


                                                              EXHIBIT "D"
                                                LEASE TERM AGREEMENT

            THIS AGREEMENT, made this day           of April, 2002, by and
between 550
HARVARD LTD. (an Ohio Limited Liability Company), hereinafter called "Lessor,"
and ACE
HARDWARE CORPORATION, hereinafter called "Lessee," a corporation organized under
the
laws of the State of Delaware.

                                                           W I T N E S S E T H

            WHEREAS, by Lease Agreement entered into the 7th day of February,
2002, Lessor
demised and leased unto Lessee certain Demised Premises in the aforementioned
Lease
Agreement and having a street address of 550 Harvard Ave., Cuyahoga Hts., Ohio,
for a full term,
unless terminated sooner as provided therein, of fifteen (15) years, commencing
on the first day of the
calendar month following the completion of the improvements to the demised
premises as set forth
in Article III, Sections 6 & 7, entitled "Construction" and "Occupancy",
respectively, of the hereinabove
referred to Lease Agreement, and

            WHEREAS, Lessee shall enter into occupancy of the demised premises
on or about the 1st
day of May, 2002, and

            WHEREAS, Lessor and Lessee do hereby agree as follows:

            l.  The full fifteen (15) year term of the Lease shall commence on
the 1st day of May, 2002
("Commencement Date"), and shall terminate on the 30th day of April, 2017,
unless sooner
terminated by the terms and conditions of Article XIII (entitled "Right of Early
Cancellation") or by
other terms set forth in the Lease or extended as the same may be provided in
the referred to Lease
Agreement.

            2.  The payment of rent referred to in the Lease Agreement shall
commence on May 1, 2002,
the date the Lessee takes occupancy of the Demised Premises.

            3.  Except as herein provided, the Lease shall continue in full
force and effect.

            4.  This Agreement shall be binding on the parties hereto, their
heirs, executors, successors
and assigns.

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly
executed as of the date hereinabove first written.

IN THE PRESENCE OF:                                 550 HARVARD LTD.


                                                                         
By:                                                  
                                                                               
Neil D. Viny

                                              


                                                                         ACE
HARDWARE CORPORATION


                                                                           By:
___________________________
                                                                                
David F. Hodnik
                                                                                
President and CEO
                                                 


STATE OF OHIO                          )
                                                       ) SS:
COUNTY OF CUYAHOGA         )

        BEFORE ME, the subscriber, a Notary Public in and for said County and
State, personally
appeared the above-named Neil D. Viny of 550 HARVARD LTD., who acknowledged that
he
did hereunto subscribe his name to the foregoing instrument, and that the same
is his free act and
deed.
        IN TESTIMONY WHEREOF, I hereunto set my hand and official seal at
Independence,
Ohio, this 29th day of April, 2002.

                                                                                       
__________________________
                                                                                           
Notary Public


STATE OF ILLINOIS            )
                                                ) SS:
COUNTY OF DU PAGE        )

        BEFORE ME, the subscriber, a Notary Public in and for said County and
State, personally
appeared the above-named David F. Hodnik of said ACE HARDWARE CORPORATION,
and acknowledged that he as such officer did hereunto subscribe the corporate
name of said
Company, and that the same is his free act and deed and the free act and deed of
said Company.
        IN TESTIMONY WHEREOF, I hereunto set my hand and official seal at Oak
Brook,
Illinois, this 22nd day of January, 2002.

                                                                                       
___________________________
                                                                                           
Notary Public


                                                              Exhibit "E"

                                    Amortization Schedule of Landlord's Costs
For
                              Tenant Improvements and Real Estate Commissions
                                                    For Truck Terminal Facility
                                    550 Harvard Avenue, Cuyahoga Heights, Ohio

I.    Lessor's Total Tenant Improvement Costs and Real Estate Commissions =
$337,297
      Less Lessee's Contribution per Article III, Section 6 of
Lease                       (30,000)
II.   Lessor's Total Costs to be amortized @ 10% over 15 year
Term                $307,297

The following schedule represents the unamortized balance of the above costs for
each month
following the 7 th year of the Lease Term which sum (i.e. Cancellation Fee)
would be payable
by Lessee to Lessor in the event Lessee exercises its right of Early
Cancellation as provided by
the terms of Article XIII of the Lease:

As of the                                    Unamortized Balance
  end of                                                Payable
Month No.                                   (Cancellation Fee)
    84                                                $217,621.56
    85                                                  216,132.84
    86                                                  214,631.72
    87                                                  213,118.09
    88                                                  211,591.84
    89                                                  210,052.88
    90                                                  208,501.09
    91                                                  206,936.37
    92                                                  205,358.61
    93                                                  203,767.70
    94                                                  202,163.53
    95                                                  200,546.00
    96                                                  198,914.99
    97                                                  197,270.38
    98                                                  195,612.07
    99                                                  193,939.94
    100                                                192,253.88
    101                                                190,553.77
    102                                                188,839.49
    103                                                187,110.92
    104                                                185,367.95
    105                                                183,610.45
    106                                                181,838.31
    107                                                180,051.40
    108                                                178,249.60
    109                                                176,432.78
    110                                                174,600.82
    111                                                172,753.60
    112                                                170,890.98
    113                                                169,012.84
    114                                                167,119.05
    115                                                165,209.48
    116                                                163,284.00
    117                                                161,342.47
    118                                                159,384.76
    119                                                157,410.74
    120                                                155,420.27
    121                                                153,413.21
    122                                                151,389.42
    123                                                149,348.77
    124                                                147,291.11
    125                                                145,216.31
    126                                                143,124.22
    127                                                141,014.69
    128                                                138,887.58
    129                                                136,742.75
    130                                                134,580.04
    131                                                132,399.31
    132                                                130,200.41
    133                                                127,983.18
    134                                                125,747.48
    135                                                123,493.15
    136                                                121,220.03
    137                                                118,927.97
    138                                                116,616.81
    139                                                114,286.39
    140                                                111,936.55
    141                                                109,567.12
    142                                                107,177.95
    143                                                104,768.87
    144                                                102,339.71
    145                                                  99,890.31
    146                                                  97,420.50
    147                                                  94,930.11
    148                                                  92,418.96
    149                                                  89,886.89
    150                                                  87,333.72
    151                                                  84,759.27
    152                                                  82,163.37
    153                                                  79,545.83
    154                                                  76,906.48
    155                                                  74,245.14
    156                                                  71,561.62
    157                                                  68,855.74
    158                                                  66,127.31
    159                                                  63,376.14
    160                                                  60,602.04
    161                                                  57,804.83
    162                                                  54,984.31
    163                                                  52,140.28
    164                                                  49,272.55
    165                                                  46,380.92
    166                                                  43,465.20
    167                                                  40,525.18
    168                                                  37,560.66
    169                                                  34,571.44
    170                                                  31,557.31
    171                                                  28,518.06
    172                                                  25,453.48
    173                                                  22,363.36
    174                                                  19,247.49
    175                                                  16,105.66
    176                                                  12,937.64
    177                                                    9,743.22
    178                                                    6,522.18
    179                                                    3,274.30
    180                                                           0.00